Reversed and Remanded and Opinion filed August 23, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00319-CV

                               LI LI, Appellant

                                       V.
   PEMBERTON PARK COMMUNITY ASSOCIATION, INC., Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-17980

                                OPINION
      A property owners’ association sued a homeowner for allegedly violating
restrictive covenants. The trial court granted the association’s summary-judgment
motion, and this court affirmed the trial court’s judgment. The Supreme Court of
Texas reversed this court’s judgment and remanded for this court to determine
whether the summary-judgment evidence raises a fact issue as to whether the
association’s exercise of discretionary authority in enforcing the restrictive
covenants against the homeowner was arbitrary, capricious, or discriminatory, and
therefore unreasonable. Concluding that the summary-judgment evidence raises a
fact issue on this point, we reverse the trial court’s judgment and remand for
further proceedings.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

      Appellee/plaintiff Pemberton Park Community Association, Inc. (the
“Association”) is a property owners’ association with full power and authority to
enforce the covenants and restrictions imposed on property owners in Pemberton
Park by the “Declaration of Covenants, Conditions, Restrictions and Easements for
Pemberton Park” (the “Restrictive Covenants”). The Association filed suit against
appellant/defendant Li Li, the owner of a Pemberton Park home subject to the
Restrictive Covenants. The Association claimed that Li was in violation of the
Restrictive Covenants because she refused to re-paint the area to the right of the
second-story window of her home a uniform color so that the area would match or
otherwise blend with the exterior paint (the “Painting”). The Association sought a
permanent injunction compelling Li to do the Painting as well as statutory damages
under Property Code section 202.004(c) for the violation of the Restrictive
Covenants, and reasonable attorney’s fees.
      Representing herself, as she did during most of the trial-court proceedings,
Li filed an answer, asserting a general denial and several defenses. Li filed a
motion for summary judgment, and the Association filed “Plaintiff’s Second
Motion for Summary Judgment” seeking a traditional summary judgment on its
sole claim against Li for violating the Restrictive Covenants. In its motion, the
Association proved that the Restrictive Covenants applied to Li’s property. The
Association asserted that Li had violated sections 6.02.1, 6.02.2, and 8.01.3 of the
Restrictive Covenants. The Association submitted an affidavit from one of its
representatives showing that despite notices from the Association, Li had failed to

                                         2
do the Painting and that this failure violated the Restrictive Covenants. The affiant
testified that this violation remained uncured. The Association submitted a
photograph of the exterior of Li’s home showing that the paint in an area to the
right of a second-story window of Li’s home was not the same color as the paint on
the rest of the exterior of Li’s home. The Association also submitted an affidavit
from its attorney as to reasonable attorney’s fees. In its motion, the Association did
not cite Texas Property Code section 202.004(a), nor did the Association seek the
benefit of any presumption that it acted in a reasonable manner. The Association
did not assert that it was exercising discretionary authority.
       Li filed a response in opposition to the Association’s summary-judgment
motion. Li did not assert that the exterior paint on her house was of a uniform
color. Li referred to the part her summary-judgment motion in which she asserted
that the Association selectively enforced the Restrictive Covenants by selectively
sending out enforcement letters and selectively following up with enforcement
actions, as well evidence Li had submitted in support of this part of her summary-
judgment motion.
       The trial court denied Li’s motion, granted the Association’s motion, and
rendered a final judgment in which the court (1) issued a permanent injunction
commanding Li to immediately do the Painting; (2) ordered Li to pay the
Association $1,000 for five days of statutory damages under Texas Property Code
section 202.004(c), and (3) ordered Li to pay the Association $16,572.23 for the
Association’s attorney’s fees and expenses for the trial court proceedings, as well
as all court costs.
       On appeal in this court, Li challenged the trial court’s judgment by asserting
that the summary judgment evidence raises a fact issue as to (1) whether the
Association’s exercise of discretionary authority in enforcing the restrictive
covenants against Li was arbitrary, capricious, or discriminatory, and therefore
                                           3
unreasonable, or (2) whether the Association had abandoned the parts of the
Restrictive Covenants that Li allegedly violated. This court concluded that Li did
not raise either of these points in response to the Association’s summary-judgment
motion and accordingly affirmed the trial court’s judgment.1 See Li v. Pemberton
Park Community Assoc., Inc., No. 14-18-00319-CV, 2020 WL 1467350, at *4
(Tex. App.—Houston [14th Dist.] Mar. 26, 2020), rev’d, 631 S.W.3d 701 (Tex.
2021) (per curiam).
       The Supreme Court of Texas granted review and held that this court had
erred in concluding that Li failed to preserve error in the trial court as to the first
argument. Li did not raise the second argument in the high court. See Li v.
Pemberton Park Community Assoc., Inc., 631 S.W.3d 701, 703–06 (Tex. 2021)
(per curiam). The high court noted that in both her summary-judgment response
and in her summary-judgment motion Li argued that the Association selectively
enforced its restrictive covenants and failed to engage in fair dealing or apply the
covenants in an “equal and same manner [sic].” See id. at 704. The Supreme Court
of Texas concluded that, although Li did not use the words “arbitrary, capricious,
or discriminatory” or cite section 202.004(a) of the Texas Property Code,2 she
argued the issue’s substance by arguing that she was singled out for discriminatory

1
  Li raised these points in her second and third issues respectively. In her first issue, Li asserted a
Malooly point in which she generally asserted that the trial court erred in granting the
Association’s summary-judgment motion. See Malooly Bros., Inc. v. Napier, 461 S.W.2d 119,
121 (Tex. 1970). Under her fourth issue, Li asserted that the trial court erred in issuing a
permanent injunction and awarding statutory damages and attorney’s fees because the trial court
erred in granting summary judgment for the reasons asserted under the second and third issues.
Li did not present any argument on appeal challenging the trial court’s denial of her summary-
judgment motion, nor did she seek rendition of judgment in her favor.
2
  Under Property Code section 202.004(a), “[a]n exercise of discretionary authority by a property
owners’ association or other representative designated by an owner of real property concerning a
restrictive covenant is presumed reasonable unless the court determines by a preponderance of
the evidence that the exercise of discretionary authority was arbitrary, capricious, or
discriminatory.” Tex. Prop. Code Ann. § 202.004(a) (West, Westlaw through 2021 R.S.).

                                                  4
and arbitrary treatment because the deed restrictions were “selectively enforced”
against her. See id. The high court reversed this court’s judgment and remanded for
further proceedings.
                             II. ISSUES AND ANALYSIS

      Under her second issue, Li asserts that the trial court erred in granting
summary judgment because the summary-judgment evidence raises a fact issue as
to whether the Association’s exercise of discretionary authority in enforcing the
restrictive covenants against Li was arbitrary, capricious, or discriminatory, and
therefore unreasonable. Based on this alleged error, Li asserts under her fourth
issue that the trial court erred in issuing a permanent injunction and awarding
statutory damages and attorney’s fees.

A.    Did the Association exercise discretionary authority in enforcing the
      restrictive covenants against Li?

      Under Property Code section 202.004(a), “[a]n exercise of discretionary
authority by a property owners’ association . . . concerning a restrictive covenant is
presumed reasonable unless the court determines by a preponderance of the
evidence that the exercise of discretionary authority was arbitrary, capricious, or
discriminatory.” Tex. Prop. Code Ann. § 202.004(a). In the trial court, the
Association did not assert that it had exercised discretionary authority, nor did the
Association rely on the presumption of reasonableness in Property Code section
202.004(a). We first address whether the Association exercised discretionary
authority in enforcing the restrictive covenants against Li.
      In its summary-judgment motion, the Association asserted that Li had
violated the following parts of the Restrictive Covenants:
            Section 6.02.1. General; Interior Maintenance. All maintenance
      of each Lot and all improvements thereon is the sole responsibility of
      the Owner thereof. Each Owner must maintain their Lot and all

                                          5
         improvements thereon at all times in such manner as to obtain and
         maintain Prevailing Community Standards on a continuing basis as
         may be more specifically determined by this Declaration and other
         Governing Documents, including as determined from time to time by
         duly adopted Architectural Guidelines and Rules and Regulations . . . .
         MAINTENANCE          WHICH        AFFECTS       THE     EXTERIOR
         APPEARANCE OF A RESIDENCE OR GARAGE IS SUBJECT TO
         APPLICABLE PROVISIONS OF ARTICLE IV REGARDING
         ARCHITECTURAL CONTROL COMMITTEE APPROVAL.
                Section 6.02.2. Residences and Other Improvements. Each
         Owner shall maintain the exterior of each Owner’s residence, garage,
         and all other buildings, structures, fences, walls, recreational
         equipment and improvements located upon each Owner’s Lot, in an
         attractive, sound and well maintained condition, including proper
         maintenance and repair as needed of paint, bricks, siding, roofs, rain
         gutters, downspouts, exterior walls, driveways, parking areas and all
         other exterior portions of the Owner’s residence and garage. Without
         limitation of the foregoing, each Owner shall provide proper repair
         and maintenance as and when needed as follows (the term “residence”
         includes garage, as applicable):
                  (a) The exterior paint on each Owner’s residence must be
         maintained so that no portion thereof peels, scales or cracks
         excessively, and all painted portions remain neat and free of mildew
         and discoloration.
         ...
                Section 8.01.3. New Construction and Continued Maintenance
         Required. All residences, buildings and structures must be of new
         construction, and no residence, building or structure may be moved
         from another location to any Lot without prior written approval of the
         [Architectural Control Committee]. All residences, buildings and
         structures must be kept in good repair, must be painted (as applicable)
         when necessary to preserve their attractiveness and must otherwise be
         maintained in such manner as to obtain and maintain Prevailing
         Community Standards.3



3
    Boldface added.

                                           6
         Two of the three violations involve an alleged failure to maintain “Prevailing
Community Standards,” a term which section 2.19 of the Restrictive Covenants
defines as “those standards of aesthetics, environment, appearance, architectural
design and style, maintenance, conduct[,] and usage generally prevailing in the
Subdivision as reasonably determined by the Board or [Architectural Control
                                                                             4
Committee] at any given pertinent time and from time to time . . . .”            Section
10.02 of the Restrictive Covenants, the general enforcement provision, states that
the Association has “the right to enforce observance and performance of all
restrictions, covenants, conditions and easements set forth in this Declaration and
in other Governing Documents.”
         Under the unambiguous language of the Restrictive Covenants, we conclude
that the Association exercised discretionary authority in enforcing the restrictive
covenants against Li. See Li, 631 S.W.3d at 705 n.4 (stating that the Association
had provided no reason to doubt that its enforcement of the Restrictive Covenants
against Li was the “exercise of discretionary authority” and stating that the
Supreme Court of Texas saw “no possibility [the Association] could have shown
otherwise if given the chance.”).
B.       Do the Restrictive Covenants give the Association the authority to
         identify and enforce violations of the Restrictive Covenants at its sole
         discretion, not reviewable under any reasonableness standard?

         The Authority asserts that under the Restrictive Covenants, the Association’s
Board of Directors enjoys the express contractual authority to identify and enforce
deed restriction violations at its sole discretion. If the Association or its Board of
Directors had the sole and absolute discretion to identify and enforce violations of
the Restrictive Covenants, that power would arguably make the Association’s
enforcement actions unreviewable under any reasonableness standard and take

4
    Boldface added.

                                            7
these actions outside of the scope of Property Code section 202.004(a). See Tex.
Prop. Code Ann. § 202.004(a); La Ventana Ranch Owners’ Ass’n v. Davis, 363
S.W.3d 632, 646–47 (Tex. App.—Austin 2011, pet. denied). After reviewing the
parts of the Restrictive Covenants cited by the Authority for this proposition, as
well as the remainder of the Restrictive Covenants in the record, we conclude that
under the plain text of the Restrictive Covenants, neither the Association nor its
Board of Directors possess the authority to identify and enforce deed restriction
violations at its sole and absolute discretion, unreviewable under any
reasonableness standard. See Li, 631 S.W.3d at 705 n.4 (stating that the
Association had provided no reason to doubt that its enforcement of the Restrictive
Covenants against Li was the “exercise of discretionary authority” and stating that
the Supreme Court of Texas saw “no possibility [the Association] could have
shown otherwise if given the chance.”).

C.    Does the summary-judgment evidence raise a fact issue as to whether
      the Association’s exercise of discretionary authority in enforcing the
      restrictive covenants against Li was arbitrary, capricious, or
      discriminatory, and therefore unreasonable?

      In a traditional motion for summary judgment, if the movant’s motion and
summary-judgment evidence facially establish its right to judgment as a matter of
law, the burden shifts to the nonmovant to raise a genuine, material fact issue
sufficient to defeat summary judgment. M.D. Anderson Hosp. & Tumor Inst. v.
Willrich, 28 S.W.3d 22, 23 (Tex. 2000). In this case, the Supreme Court of Texas
concluded that Li sought to avoid summary judgment in favor of the Association
based on an affirmative defense under section 202.004(a) of the Texas Property
Code. See Tex. Prop. Code Ann. § 202.004(a); Li, 631 S.W.3d at 703–05. A party
seeking to avoid summary judgment based on an affirmative defense bears the
burden of raising a fact issue on each element of that defense. Weinberg v.

                                          8
Baharav, 553 S.W.3d 131, 134 (Tex. App.—Houston [14th Dist.] 2018, no pet.). A
nonmovant asserting an affirmative defense is not required to prove the affirmative
defense as a matter of law—raising a fact issue is enough. Id. In our de novo
review of a trial court’s summary judgment, we consider all the evidence in the
light most favorable to the nonmovant, crediting evidence favorable to the
nonmovant if reasonable jurors could, and disregarding contrary evidence unless
reasonable jurors could not. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582
(Tex. 2006). The evidence raises a genuine issue of fact if reasonable and fair-
minded jurors could differ in their conclusions in light of all of the summary-
judgment evidence. Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755
(Tex. 2007).
      In her summary-judgment affidavit, Li testified that the Association “not
only selectively sent out deed violation enforcement letters, but also selectively
took follow-up actions for enforcement.” Li stated that she “was selectively
enforced by [the Association].” The Association’s evidence shows that the
Association sent Li a letter in November 2015 asking her to paint an area by the
second-story window. Li submitted a November 16, 2015 email she sent to the
management company in which Li states that she received this letter and then
discussed the letter with Linda Bartel, the Association’s Community Manager. Li
states that “Sherwin Williams” matched the paint and that it is very hard to exactly
match the color. Li says that the color looks “close” on cloudy days but not on
sunny days. A person from the management company responded to Li’s email
saying that the person had “notated” Li’s account and closed the violation.
      Li received a second letter from the Association in March 2016. In the
Letter, the Association stated that Li had not corrected the violation mentioned in
the first letter and asked Li to “repaint area to the right of second story window”
within 30 days of receiving the second letter. After receiving the second letter, Li
                                         9
emailed several members of the Association’s Board of Directors stating that she
had a hairline crack caulked 1.5 years ago with transparent caulk. Li stated that she
did not receive any violation letter for more than a year after the caulking work
was done. Li stated that Linda Bartel told Li to paint the area containing the
caulking and that Bartel said that Sherwin Williams could exactly match the paint.
According to Li, Sherwin Williams could not exactly match the paint, and the paint
that Li put in that area did not match the exterior of her house. Li stated that she
“did another match with Home Depot” and that Home Depot could not match the
paint either. In her email, Li complained that Bartel caused the whole problem by
mistakenly thinking that the paint could be exactly matched. Li asserted that it
would cost her $5,000 to repaint the entire exterior and that it was not reasonable
for the Association to ask her to pay that amount of money to fix a small hairline
crack.
         In April 2016, Li emailed a person at the management company saying that
Li had removed a small piece of the exterior and taken it to Home Depot to be
matched. Li stated that she had painted the area in question a third time with paint
matched by an associate in the paint department. Li said that this color did not
match either.
         In August 2016, Li received a third letter from the Association stating that
the violation had not been resolved and asking Li to “repaint area to the right of
second story window to its original condition” within 30 days of receiving the third
letter. The letter stated that it was a final notice and also stated that Li had the right
to request a hearing before the Association’s Board of Directors. After receiving
this letter, Li emailed a person at the management company stating that Li was
looking forward to an acceptable resolution of the matter. Li stated that Bartel and
a member of the Association’s Board of Directors stated that the paint could be
matched using a “chip” from the old area so that the area in question could be
                                           10
repainted to its original condition. Li said that she gave the Association permission
to try to do the repainting of the area, with the management company paying for
the repainting. Li said that she wished she had insisted on leaving the transparent
caulk unpainted instead of painting it as Bartel instructed.
        In September 2016, the Association sent a fourth letter stating that the
Association’s Board of Directors had decided to deny the request that Li made at
her September 1, 2016 hearing before the board, in which she asked that the
exterior paint alterations to her house be allowed to remain. The Association stated
that the paint Li had used for the repainting “is not the same color scope nor is it
the same texture as originally established.” The Association stated that if Li did not
correct the violation by September 16, 2016, the Association would move forward
with litigation. In a September 10, 2016 email to representatives of the
management company and the Board of Directors, Li stated that many other homes
in the community had violations, but “the owners were not enforced for the
violations or sued.” On September 15, 2016, Li filed suit against the Association in
Justice Court. On that date, Li sent an email to Bartel and various board members
stating the Li had filed suit and noting that a board member whom Li claims is the
President of the Association has had mismatched paint on the exterior of his house
in Pemberton Park for over six years. The summary-judgment evidence contains
photographs of this house, and the Association has not submitted any evidence
showing that any repainting has been done on this house. The Association filed this
lawsuit on March 15, 2017.
        The summary-judgment evidence also contains photographs Li submitted of
other Pemberton Park houses showing alleged violations of the Restrictive
Covenants that Li claims were not corrected until after she sued the Association
and other alleged violations that Li claimed were not corrected as of November
2017.
                                          11
      The Association submitted what it described as “the full deed restriction
violation history and enforcement of all accounts from November, 2015 to
November, 2017 for the [Association]” (the “Violation History”). The Violation
History shows fourteen accounts other than Li’s, in which the Association
requested that the owner paint an area of the property in response to an alleged
violation. Of these fourteen alleged violations, the Violation History has a notation
that the homeowner responded and that the violation had been remedied only as to
two properties. The Association did submit photographs showing that many of the
alleged violations shown in the photographs submitted by Li had been corrected.
Nonetheless, the Association did not show that all of the alleged violations had
been corrected or were not violations, including the alleged violation at the house
of the Association’s President.
      Under the applicable standard of review, we conclude that the summary-
judgment evidence raises a genuine fact issue as to whether the Association’s
exercise of discretionary authority in enforcing the restrictive covenants against Li
was arbitrary, capricious, or discriminatory, and therefore unreasonable. See
Gettysburg Homeowners Association, Inc. v. Olson, 768 S.W.2d 369, 370–72 (Tex.
App.—Houston [14th Dist.] 1989, no writ) (holding that trial court did not err in
denying homeowners association’s application for a temporary injunction because
the trial court could have determined that the association did not show a probable
right to recover at trial based on a finding under Property Code section 202.004(a)
that the association exercised its authority in an arbitrary or capricious manner);
Sierra Crest Homeowners Association, Inc. v. Villalobos, 527 S.W.3d 235, 241–48
(Tex. App.—El Paso 2016, no pet.) (concluding that the evidence was legally and
factually sufficient to support the jury’s finding that a homeowners association had
acted arbitrarily, capriciously, or discriminatorily). Therefore, we sustain Li’s
second issue.
                                         12
                                III.   CONCLUSION

      Under the unambiguous language of the Restrictive Covenants, the
Association exercised discretionary authority in enforcing the restrictive covenants
against Li. Under the plain text of the Restrictive Covenants, neither the
Association nor its Board of Directors possess the authority to identify and enforce
deed restriction violations at its sole and absolute discretion, unreviewable under
any reasonableness standard. The summary-judgment evidence raises a genuine
fact issue as to whether the Association’s exercise of discretionary authority in
enforcing the restrictive covenants against Li was arbitrary, capricious, or
discriminatory, and therefore unreasonable. Because the summary-judgment
evidence raises a genuine fact issue as to each element of Li’s affirmative defense
under Property Code section 202.004(a), the trial court erred in granting the
Association’s summary-judgment motion and rendering a final judgment in which
the court (1) issued a permanent injunction, (2) ordered Li to pay the Association
statutory damages under Texas Property Code section 202.004(c), and (3) ordered
Li to pay the Association attorney’s fees, expenses, and court costs. Therefore, we
sustain Li’s second and fourth issues, reverse the trial court’s judgment, and
remand the case for further proceedings.


                                       /s/      Randy Wilson
                                                Justice

Panel consists of Justices Jewell, Bourliot, and Wilson.




                                           13